DECISION
The application of the above-named defendant for a review of the sentence of 50 years imposed on Jan. 8, 1980, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence be amended to 75 years; NON-DANGEROUS.
Reasons for the amended sentence are:
(1) The fact that the Defendant was lying in wait for his victim;
(2) this could have been a potential death case;
(3) the savageness of the crime committed;
(4) the Defendant showed no remorse in front of the Court; and the Pre-sentence report indicates that the Defendant has little or no remorse about his feelings in the taking of a human life, and in fact, felt glad that the victim was dead; and
(5) this Board considered the recommendation of the Probation Officer.
We wish to thank Brad Newman of the Montana Defender Project for his assistance to the Defendant and to this Court.
*19SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson